Ford, Judge:
The appeal for reappraisement listed above, has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That this stipulation is limited to the items marked “A” and initialled “BS” by Examiner Benjamin Struminski on the invoice covered by the above numbered appeal to reappraisement, and is abandoned as to all other merchandise.
2. That the merchandise marked “A” consists of 36 galvanized steel drums which were exported from Japan on October 13,1963.
3. That the said galvanized steel drums were entered subsequent to the effective date of the Customs Simplification Act of 1956 and are not identified in the final list proclaimed by the Secretary of the Treasury pursuant to said Customs Simplification Act Treasury Decisions 54521.
4. That at the time of exportation to the United States of the merchandise undergoing appraisement such or similar merchandise was freely sold or in the absence of sales offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
5. That the export value as defined in Section 402(b) of the Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956, of the galvanized steel drums involved herein is $4.35 per drum.
6. That the above entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issue described hereinabove and abandoned in all other respects.
Accepting this stipulation as a statement of facts, I find and hold that the involved merchandise, marked “A” and initialed BS on the *724invoice by Examiner Benjamin Struminski, is not listed on the final list of articles published in T.D. 54521, effective February 27, 1958, and that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165 and T.D. 54521, effective on or after February 27, 1958, is the proper basis for the determination of the value of the merchandise here involved and I find and hold that such statutory value is $4.35 per galvanized steel drum.
Judgment will be entered accordingly.